In a proceeding under section 330 of the Election Law, to invalidate a petition designating the respondent George T. Reilly as a candidate of the Conservative party in the primary election to be held September 14, 1965 for the office of Member of the Assembly for the 27th Assembly District, Queens County, and for other related relief, the said Reilly appeals from a judgment of the Supreme Court, Queens County, entered September 1, 1965, which granted the application. Judgment affirmed, without costs. No opinion. Christ, Brennan, Hill and Rabin, JJ., concur; Ughetta, Acting P. J., dissents upon the grounds stated by him in Matter of Gallagher v. Reilly, 24 A D 2d 720).